Citation Nr: 0335343	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertensive 
disease.

3.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving central 
retinal occlusion of the left eye with vision loss resulting 
from right knee surgery performed at a VA hospital in January 
2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1945 to 
November 1948 and October 1950 to October 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which, in part, 
denied service connection for diabetes, hypertensive disease, 
and osteoarthritis of the knees.  In January 2001, the Board 
remanded these service connection issues for additional 
development.  Appellant subsequently appealed an April 2001 
rating decision, which, in part, denied benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving 
central retinal occlusion of the left eye with vision loss 
resulting from right knee surgery performed at a VA hospital 
in January 2000.  

In June 2003, a Travel Board hearing was held before the 
undersigned Board Member.  During a prehearing conference, 
appellant expressly withdrew the issue of service connection 
for osteoarthritis of the knees from the appeal.  See June 
2003 hearing transcript, at T.2.  The instant appeal is 
limited to the issues set forth on the title page.


REMAND

With respect to the appellate issues of service connection 
for diabetes and hypertensive disease, appellant alleges that 
hypertension was diagnosed during service.  See June 2003 
hearing transcript, at T.2-3.  Since the case is being 
remanded for other reasons, it would appear that the RO 
should attempt to obtain any additional service medical 
records that might be available.  Additionally, there appears 
to be a substantial gap in the clinical evidence of record 
between 1955 and the 1990's, a period of approximately three 
and a half decades.  During a recent Travel Board hearing, at 
T.7, appellant testified that he had undergone annual 
employment physical examinations that included blood pressure 
checks.  Since it does not appear that the RO has attempted 
to obtain such records, such records should be sought.  It 
also does not appear that the RO has obtained any medical 
opinion as to the etiology of appellant's diabetes and 
hypertensive disease.  It appears that additional medical 
clarification as to the etiology of appellant's claimed 
diabetes and hypertensive disease might prove beneficial in 
resolving these service connection appellate issues, 
particularly after the RO attempts to obtain any additional 
service medical records and post-service clinical records 
proximate to service.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

With respect to the § 1151 benefits appellate issue involving 
the left eye, it should be pointed out that 38 U.S.C.A. 
§ 1151 was amended for claims filed on or after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996).  Since appellant filed said § 1151 benefits claim in 
April 2000, the amended 38 U.S.C.A. § 1151 applies to this 
case.  See 38 U.S.C.A. § 1151 (West 2002).  38 U.S.C.A. 
§ 1151 as amended states, in pertinent part, that where any 
veteran suffered an injury, or aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
and such injury or aggravation results in additional 
disability, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were 
service-connected.  Additionally, it is required that the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).  

Appellant alleges additional disability involving central 
retinal occlusion of the left eye with vision loss that 
occurred from right knee surgery performed at a VA hospital 
in early January 2000.  Appellant asserts that he did not 
have any vision impairment prior to said surgery, but awoke 
after surgery with loss of left eye vision; that he reported 
this problem to a physician and a nurse; and that on eye 
evaluation later that month, loss of left eye vision was 
documented.  The evidentiary record does not currently 
include pre-surgical medical records pertaining to his left 
eye visual acuity, except for a single VA clinical record 
dated in December 1999.  Additionally, although the claims 
folder includes computerized VA clinical records pertaining 
to the January 2000 hospitalization/surgery in question, it 
is unclear whether there may be actual non-computerized 
clinical records available or other associated records 
relating to the January 2000 hospitalization/surgery, such as 
any hospital incident reports, doctors' orders, anesthesia 
records, etc.  

Although a March 2001 VA ophthalmologic medical opinion was 
rendered on the etiology of the left eye vision loss, the 
ophthalmologist stated that it was based on "merely a chart 
review of past charts.  The patient's VA medical chart could 
not be produced.  The [ophthalmologist] was told that this 
record is missing so this is an incomplete chart review, as I 
am missing old eye notes."  It appears that after all 
available, relevant records are obtained, additional medical 
clarification as to the etiology of appellant's claimed left 
eye disability might prove beneficial in resolving this 
appellate issue.  

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
was generally considered to be applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  The evidentiary 
record does not currently include any letter from the RO 
informing appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability with 
regards to the § 1151 benefits appellate issue involving the 
left eye.  

With respect to the claims for service connection for 
diabetes and hypertensive disease, which were filed prior to 
November 9, 2000, it does appear that by a February 2001 
letter, the RO has expressly satisfied the Veterans Claims 
Assistance Act of 2000 requirement that VA notify the veteran 
as to which evidence was to be provided by the veteran, and 
which would be provided by VA.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the service 
department, the National Personnel 
Records Center (NPRC), or any other 
appropriate organization to obtain any 
additional available service medical 
records, particularly any pertaining to 
treatment/diagnosis for hypertensive 
disease.  Any such records obtained 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.  

2.  The RO should contact and request the 
appellant to provide any additional, 
relevant treatment records for diabetes, 
hypertension, and a left eye disability 
in his possession (not presently 
associated with the claims folder), as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided such treatment.  All 
available, actual clinical records or 
legible copies thereof (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers, including, but not 
limited to, any such records from the 
Gainesville, Florida, VA Medical Center 
(particularly any additional medical 
records for the periods prior, during, 
and subsequent to the January 2000 
surgery in question (such as hospital 
discharge summaries, doctors' orders, 
nurses' notes, progress notes, laboratory 
studies, anesthesia records, operative 
records, etc.); and any relevant medical 
incident or investigative reports 
pertaining to the appellant's left eye 
disability with loss of vision).  The 
records custodian should certify in 
writing that such records provided are 
all that are available.  The appellant's 
assistance in obtaining such records 
should be requested to the extent 
indicated, and he should be requested to 
sign and submit appropriate consent forms 
to release any private medical records to 
the VA.  Any such records should be 
obtained and associated with the claims 
folder.

3.  The RO should request the appellant 
to provide any relevant employment 
medical records (such as any pre-
employment examination/annual employment 
physical examinations reports, any 
records of blood pressure readings, etc.) 
that he may have in his possession, as 
well as the complete name and address of 
any former employer(s) where medical 
records might be available.  Any relevant 
employment medical records should be 
obtained and associated with the claims 
folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

4.  With respect to the issues of service 
connection for diabetes mellitus and 
hypertensive disease, the RO should 
arrange appropriate VA examinations, such 
as endocrinologic and cardiologic 
examinations, and the examiners should 
opine, with degree of probability 
expressed in terms of it is at least as 
likely as not (i.e., is there at least a 
50 percent probability), as to the 
etiology of any diabetes and hypertensive 
disease currently manifested (i.e., did 
any currently manifested diabetes and 
hypertensive disease have an in-service 
onset, or if not, what are their 
approximate dates of onset)?  The 
examiner(s) should comment on the 
clinical significance, if any, of 
elevated blood pressure readings recorded 
during June 1953 in-service 
hospitalization.  The entire claims 
folder should be reviewed by the 
examiners.  All indicated tests and 
studies should be accomplished.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

5.  With respect to the issue of § 1151 
benefits for additional disability 
involving central retinal occlusion of 
the left eye with vision loss resulting 
from right knee surgery performed at a VA 
hospital in January 2000, the RO should 
have the same VA ophthalmologist who 
rendered the March 2001 medical opinion 
in question, or if unavailable, another 
VA ophthalmologist, to review the entire 
claims folder and express opinion, 
including the degree of probability 
expressed in terms of is it at least as 
likely as not (i.e., is there at least a 
50 percent probability), regarding the 
following questions:  (a) Was the 
treatment provided by VA during the 
January 2000 hospitalization in question 
proper; (b) did VA medical personnel fail 
to order appropriate diagnostic tests, 
timely diagnose, and/or properly treat 
the appellant's left eye, and that but 
for such VA actions or inactions, the 
appellant's left eye disability would not 
have occurred; (c) did such VA treatment 
cause any permanent additional disability 
involving the left eye, and if so, what 
is the additional disability; (d) did 
such VA treatment permanently worsen any 
preexisting left eye disability that may 
have been present (versus the continuance 
or "natural progression" of any 
preexisting left eye disability); (e) was 
the appellant's left eye disability in 
question caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing 
hospital care, medical/surgical 
treatment, or examination; and (f) was 
the appellant's left eye disability in 
question caused by an event not 
reasonably foreseeable (such as an 
accident) (i.e., an event that would not 
be reasonably anticipated or expected by 
a health care provider who utilized the 
degree of care a prudent or competent 
person so engaged would exercise)?   

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.  

6.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the § 1151 benefits 
appellate issue involving the left eye, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  
He should also be provided with 
sufficient notice as indicated by 
38 U.S.C.A. § 5103A, Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and all other applicable legal criteria.

7.  The RO should review any additional 
evidence submitted and readjudicate the 
issues of entitlement to service 
connection for diabetes and hypertensive 
disease and the § 1151 benefits appellate 
issue involving the left eye, under all 
appropriate statutory and regulatory 
provisions and legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




